Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  July 11, 2019

The Court of Appeals hereby passes the following order:

A19A2352. LOUIS F. REYNAUD, IV v. FIVE OAKS DEVELOPMENT, INC.

      This action began as a dispossessory proceeding in magistrate court, which
transferred the case to the superior court. On April 26, 2019, the superior court
issued a final order granting the plaintiff’s motion to issue a writ of possession. Louis
Reynaud filed a notice of appeal on May 7, 2019. We, however, lack jurisdiction.
      Generally, a notice of appeal must be filed within 30 days of entry of the order
sought to be appealed. See OCGA § 5-6-38 (a). The underlying subject matter of an
appeal, however, controls over the relief sought in determining the proper appellate
procedure. See Rebich v. Miles, 264 Ga. 467, 467-468 (448 SE2d 192) (1994). The
underlying subject matter here is a dispossessory judgment. Under OCGA § 44-7-56,
appeals in dispossessory actions must be filed within seven days of the date the
judgment was entered. See Ray M. Wright, Inc. v. Jones, 239 Ga. App. 521, 522-523
(521 SE2d 456) (1999). The proper and timely filing of a notice of appeal is an
absolute requirement to confer jurisdiction on this Court. Id. at 523. Reynaud’s
notice of appeal is untimely, as it was filed 11 days after entry of the order he seeks
to appeal. Accordingly, this appeal is hereby DISMISSED for lack of jurisdiction.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      07/11/2019
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.